The original opinion dimissing the appeal discloses that before this court acted upon the same a judgment of conviction with the death penalty was secured against the relator and for that reason the appeal was dismissed. Subsequently appellant filed a motion for rehearing requesting this court to reinstate the appeal and hold the matter until the main case was disposed of against the relator, and that in the event it was reversed and remanded that this court then pass upon relator's appeal from the judgment denying bail. The main case has been disposed of, and relator's motion to have his appeal in this case reinstated is granted and the matter will be considered as to whether the trial court in remanding him without bail, committed error. Sufficient facts have been stated in the opinion in the main case to obviate the necessity of repeating the same here.
After an inspection of the entire record we are of opinion that the relator's case does not come within the rules which would entitle him to bail, and the judgment of the lower court denying him bail is affirmed.
Affirmed.